Exhibit 99.1 Mr. David B. Westrate Compensation Committee Chairman Citizens Community Federal 2174 EastRidge Center Eau Claire, WI54701 September 30, 2011 Mr. Edward H. Schaefer 4540 Meadowbrook Court Eau Claire, WI54701 Dear Edward: We are pleased to offer you an extension of the employment agreement dated July 1, 2010.All terms of the agreement will stay unchanged with the exception of page 2 “Term.”The term of the agreement will be extended from December 31, 2012 to December 31, 2013 after the execution of this agreement. All your efforts on behalf of Citizens Community Federal are much appreciated. We look forward to continued success under your leadership. Sincerely, /s/ David B. Westrate David B. Westrate Chairman of the Compensation Committee Citizens Community Bancorp, Inc. Acceptance:/s/ Edward H. Schaefer Edward H. Schaefer, President and CEO Date: September 30, 2011
